Citation Nr: 1611340	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  05-15 534  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a chronic disability manifested by urinary incontinence.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel
INTRODUCTION

The Veteran served on active duty from February 1973 to November 1973 and again from August 1974 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The appeal was subsequently transferred to the jurisdiction of the RO in Atlanta, Georgia.  

In July 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.  

The appeal was remanded by the Board in September 2012, July 2013, and February 2015, and it again returns to the Board for appellate review. 

In the September 2012 remand, the Board referred an issue raising the timeliness of the Veteran's appeal with a July 2004 rating decision denying service connection for pancreatitis.  The issue was properly raised in the record, but has not yet been adjudicated by the RO.  The Board still does not have jurisdiction over it, but once again refers the matter to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims she has suffered with chronic gynecological issues since her military service manifested by, among other things, urinary incontinence.  The February 2015 remand noted that service treatment records document ongoing complaints and treatment for vaginal bleeding, pelvic pain, urinary incontinence, and infection throughout her military service.  Although no abnormality was found at separation, the Veteran was subsequently treated for and complained of similar symptoms after service.  The Board remanded the appeal for additional opinions regarding the diagnosis and etiology of any chronic gynecological condition other than the Veteran's hysterectomy, to include any chronic condition manifested by urinary incontinence.

An October 2012 VA examiner opined that the Veteran's stress incontinence was probably secondary to her hysterectomy, but incorrectly found no evidence in the service treatment records of such complaints.  An addendum opinion supplied in September 2013 noted the Veteran's multiple in-service visits and complaints for cystitis, urethritis and stress incontinence, beginning in 1978 and until December 1979.  The examiner concluded that since the Veteran's urinary stress incontinence, dysuria, and urinary tract infections occurred prior to the 1998 hysterectomy, they are less likely than not residuals of, or related, to her 1998 supracervical hysterectomy.  The September 2013 examiner provided a similar opinion regarding the etiology of the Veteran's pustule on the labia.  Finally, with respect to the mild dysplasia that resulted in a trachelectomy in September 2004, the examiner found it unlikely that the 2004 treatment was related to the 1977 diagnosis of dysplasia because if the 1977 dysplasia had continued to exist it would have evolved to severe cervical dysplasia over the course of 20 years.  The examiner indicated that the 2004 dysplasia was more likely a result of a repeat exposure to the sexually transmitted Human Papilloma Virus.

Finding this evidence ambiguous regarding diagnosis and etiology, the Board remanded the appeal for an opinion that addressed whether the Veteran has gynecological or genitourinary chronic conditions that are related to the her in-service treatments.  An opinion as to whether the treatment for the dysplasia in 2004 was so vigorous, including surgery, because of the Veteran's military treatment for dysplasia predisposed her to a more severe infection in 2004 was also sought.  

Unfortunately, the June 2015 VA opinions are inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Specifically, they did not fully address the questions asked in the February 2015 remand, and so are not compliant with the Board's orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The examiner diagnosed urinary incontinence, status post supracervical hysterectomy and bilateral salpingophorectomy, and status post vaginal trachelectomy.  The examiner reviewed the Veteran's relevant medical history, but disregarded the complaints of incontinence in service, stating that a diagnosis of urinary incontinence was not noted until 2004.  The examiner also offered a negative opinion on the basis that the Veteran was found to have cervical dysphagia in May 2004 without consideration of the question of whether the in-service dysphagia predisposed the Veteran to developing dysphagia severe enough to warrant surgery.

Accordingly, the case is REMANDED for the following action:

1. Obtain another opinion from the June 2015 VA examiner, or another equally qualified examiner, if that examiner is not available.   The claims file, including a copy of this remand, must be made available to the examiner in conjunction with the request. 

In rendering an opinion, the examiner is to consider and reconcile service treatment records, which show gynecological and urinary incontinence complaints from 1975 to 1979, post-service treatment for similar complaints from 1987, VA examinations, and the VA September 2013 medical opinion.  The examiner is also asked to consider the Veteran's lay statements describing in-service symptoms and symptoms since service. 

After review of the evidence, the examiner is asked to respond to the following:

For the diagnosis of urinary incontinence, is it at least as likely as not (50 percent probability or more) that this disability was incurred in or is otherwise a result of the Veteran's military service?
For the diagnosis of status post vaginal trachelectomy, is it at least as likely as not (50 percent probability or more) that this disability was incurred in or is otherwise a result of the Veteran's military service?

If the answer to either of the above questions is negative, is it at least as likely as not (50 percent probability or more) that the Veteran's in-service treatment for dysplasia, urinary infections, and/or vaginal infections, predisposed the Veteran to post-service infections and, specifically, to the need for the September 2004 trachelectomy?  

A complete rationale for all opinions must be provided.

If it is determined that another opinion cannot be rendered without a clinical examination, such examination should be scheduled. 

2.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and her representative, if any, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



